    Case: 3:19-cr-50006 Document #: 29 Filed: 11/26/19 Page 1 of 5 PageID #:115




                                   UNITED STATES DISTRICT COURT
                                   NORTHERN DISTRICT OF ILLINOIS
                                        WESTERN DIVISION

UNITED STATES OF AMERICA                            )
                                                    )           No. 19 CR 50006
               vs.                                  )
                                                    )           Judge Philip G. Reinhard
BRENTON WELLS                                       )

                          UNITED STATES= SENTENCING MEMORANDUM

       Aiming a laser at an aircraft is very dangerous.                    According to the Federal Aviation

Administration,      in    2017,    it   received       6,754    reports     of    laser   strikes   on   aircraft.

www.faa.gov/about/initiatives/lasers/ (last visited November 23, 2019).                    “This is a 250 percent

increase since FAA started tracking laser strikes in 2010.” Id.                   Through outreach, the number

of laser strikes decreased in 2018 to 5,663.              www.faa.gov/news/updates/?newid=93445 (last

visited November 23, 2019).          Unfortunately, for the two law enforcement officers flying over

Rockford on December 6, 2018, they were part of the 5,663 strikes.                 See Reported Laser Incidents

for 2018 at www.faa.gov/about/initiatives/lasers/laws/ (last visited November 23, 2019).                   For the

following reasons, the government recommends that this Court sentence the defendant to 21

months’ imprisonment.

                                               ARGUMENT

       The defendant admitted that on December 6, 2018, he possessed a laser pointer and

knowingly aimed the beam of the laser pointer at an aircraft flying over Rockford.                        Two law

enforcement agents piloted the aircraft, a helicopter.            PSR at ¶ 12.       The defendant pointed the

beam of his laser pointer at the helicopter for approximately two minutes, continuously following




                                                         1
     Case: 3:19-cr-50006 Document #: 29 Filed: 11/26/19 Page 2 of 5 PageID #:115




the helicopter with the laser as the helicopter moved, which made it difficult to navigate the

helicopter.   Id. at 13.

       The defendant’s crime is very serious. According to laserpointersafey.com:

       Another problem is that the beam is much larger at long distances than you might think.
       Even though the laser projects a small, millimeter-sized dot close up, at longer distances
       the beam can be many inches across. When the beam hits the windscreen of a cockpit, or
       the bubble of a helicopter, imperfections in and on the glass spread the light out even more
       . . . . The light is often spread so much that the pilot cannot avoid it . . . . Laser light in
       the pilot’s eyes causes glare (inability to see past the light). At higher power levels, it can
       also cause temporary flashblindness and afterimages (like when you look at a bright camera
       flash, and cannot see for a many seconds afterwards).

www.laserpointersafety.com/laser-hazards_aircraft/laser-hazards_aircraft.html         (last     visited

November 23, 2019).

       The defendant’s history and characteristics also warrant a sentence of 21 months’

imprisonment.     The defendant’s criminal history began when the defendant was eighteen years

old; it progressively got worse.     PSR at ¶ 28.        At twenty-three years old, defendant was

convicted of theft. PSR at ¶ 29.    At twenty-four years old, the defendant was convicted of mob

action and driving under the influence of alcohol. PSR at ¶¶ 30 and 31.          At thirty-four years

old, the defendant was convicted of aggravated robbery and sentenced to probation.         PSR at ¶ 33.

The defendant’s probation was revoked and he was sentenced to imprisonment.          Id.

       While statistically, criminal conduct decreases with age, See David P Farrington, Age and

Crime, CRIME AND JUSTICE, Vol. 7 (1986)(“The relation between age and crime, as seen in official

criminal statistics for any given year, is well-known.   Typically, the crime rate increases from the

minimum age of criminal responsibility to reach a peak in the teenage years; it then declines, at

first quickly, but gradually more slowly.”), the defendant is the exception.   In fact, in his 40s, the

defendant went on a crime spree.       On May 1, 2014, the defendant committed retail theft in

                                                 2
        Case: 3:19-cr-50006 Document #: 29 Filed: 11/26/19 Page 3 of 5 PageID #:115




Machesney Park.        PSR at ¶ 35.     On May 3, 2014, the defendant committed retail theft in

Hoffman Estates.       PSR at ¶ 37.    On May 31, 2014, the defendant committed retail theft in

Algonquin.      PSR at ¶ 36.    On June 23, 2015, the defendant committed retail theft in Elgin.

PSR at ¶ 38.     On September 29, 2015, the defendant committed retail theft in Rockton.      PSR at

¶ 39.     On February 5, 2016, the defendant committed retail theft in Rockford.   PSR at ¶ 40.   For

his thefts in Rockton and Rockford, the defendant was sentenced to probation and drug court, but

violated both his conditions of probation and drug court numerous times.       Now forty-four years

old, the defendant committed the instant offense.

          There is nothing to suggest that any prior penalties have deterred the defendant from

criminal conduct.     It appears that much of his criminal activity in his 40s was due to drug usage,

even though the defendant suggests that he has not used drugs since 2016.      The defendant’s most

recent Winnebago County convictions involve numerous violations of drug court and probation in

2017 and 2018 resulting in an unsuccessful termination of defendant’s probation.         As noted in

U.S.S.G. § 5H1.4, “[s]ubstance abuse is highly correlated to an increased propensity to commit

crime.” Id.




                             [remainder of page intentionally left blank]




                                                  3
    Case: 3:19-cr-50006 Document #: 29 Filed: 11/26/19 Page 4 of 5 PageID #:115




                                         CONCLUSION

       The government knows of no reason why this Court should sentence the defendant outside

of the advisory Guidelines range.   The nature of the offense, the defendant’s criminal history, and

his history and characteristics all warrant a sentence of 21 months’ imprisonment, a term of

imprisonment at the high-end of the Guidelines range.

                                                     Respectfully submitted,

                                                     JOHN R. LAUSCH, JR.,
                                                     United States Attorney

                                             By:     /s/ Scott R. Paccagnini
                                                     SCOTT R. PACCAGNINI
                                                     Assistant United States Attorney
                                                     327 South Church Street - Room 3300
                                                     Rockford, Illinois 61101
                                                     (815) 987-4444




                                                 4
     Case: 3:19-cr-50006 Document #: 29 Filed: 11/26/19 Page 5 of 5 PageID #:115




                        CERTIFICATE OF FILING AND SERVICE

       The undersigned Assistant United States Attorney hereby certifies that the following

document:

                    UNITED STATES= SENTENCING MEMORANDUM

was served on November 26, 2019, in accordance with FED. R. CRIM. P. 49, FED. R. CIV. P. 5, LR

5.5, and the General Order on Electronic Case Filing (ECF) pursuant to the district court=s system

as to ECF filers.



                                                    /s/ Scott R. Paccagnini
                                                    SCOTT R. PACCAGNINI
                                                    Assistant United States Attorney
                                                    327 South Church Street - Ste. 3300
                                                    Rockford, Illinois 61101
                                                    (815) 987-4444
